DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
  	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 6/26/20 and 2/18/21 have been considered by the examiner.
Specification
 	The disclosure is objected to because of the following informalities: Applicant has used the term ‘flywheel unit’ when the intended meaning was ‘freewheeling unit’.  A flywheel is a mass of uniform inertia attached to an axis in order to convert stored rotational energy into real power. Instead, Applicant intends to describe a component to allow the current to recirculate, which is the freewheeling.
Appropriate correction is required.
Claim Objections
 	Claims 4-5 are objected to because of the following informalities:  “flywheel unit” should be ‘freewheeling unit’ for the reasons stated above.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Lapiere (US 2018/0294120).
 	With respect to claim 1, Lapiere discloses a coil control device of an electronic magnetic contactor, comprising: an input power processing unit (Fig. 1 8) configured to convert and output an input power (Fig. 1 6 output) into a direct current power; an input voltage detecting unit (Fig. 1 10,12) configured to detect a voltage level of the direct current power outputted from the input power processing unit; a control unit (Fig. 1 20,28,26) configured to output a control signal (Fig. 1 output to 24) for controlling current flowing in a coil (Fig. 1 4) using the voltage level (Fig. 1 20 receives output of 10-12) detected by the input voltage detecting unit; and a switching unit (Fig. 1 24) configured to connect or cutoff the current flowing in the coil by switching according to the control signal from the control unit, wherein the control unit includes a gate driver (Fig. 1 26-28) electrically connected with the switching unit and configured to block noise from the coil (Fig. 1 28 isolates power stage from control).  	With respect to claim 4, Lapiere discloses the coil control device of claim 1, further comprising a flywheel unit (Fig. 1 34) connected in parallel with both ends of the coil. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lapiere (US 2018/0294120) in view of Baek (US 2008/0218928). 	With respect to claim 2, Lapiere discloses the coil control device of claim 1, wherein the control unit further includes a microcontroller (Fig. 1 20) that uses the voltage level detected by the input voltage detecting unit (Fig. 1 10,12) and generates a PWM signal (Fig. 1 20 output), and wherein the gate driver (Fig. 1 26,28) is configured to amplify (driver is current buffer) the PWM signal and transmit the amplified PWM signal to the switching unit (Fig. 1 26 output). Lapiere does not detail how the microcontroller should process the voltage level detected by the input voltage detecting unit.
 	Baek discloses a coil control device that compares (Fig. 2 242) the voltage level detected by the input voltage detecting unit (Fig. 2 220) with a preset reference level (Fig. 2 230 output) and generates a PWM signal (Fig. 2 PWM signal) according to a result of the comparison (Fig. 2 242 output). It would have been obvious to one of ordinary skill in the art to implement in the microcontroller a functionality that compares the voltage level detected by the input voltage detecting unit with a preset reference level and generates a PWM signal according to a result of the comparison. The reason for doing so was to reliably control the contactor.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Lapiere (US 2018/0294120) in view of Baek (US 2008/0218928) and further in view of Yu (US 2017/0213677).
 	With respect to claim 3, Lapiere in view of Baek make obvious the coil control device of claim 2, wherein the gate driver (Fig. 1 26,28) comprises a photo coupler (Fig.1 28). Lapiere discloses wherein the gate driver comprises a photo coupler and a current buffering gate driver (Fig. 1 26), but does not require the gate driver consist of only a photo coupler. 
 	Yu teaches a coil control device wherein the gate driver (Fig. 4 H1) is a photo coupler (Fig. 1 H1). It would have been obvious to one of ordinary skill in the art to implement wherein the gate driver is a photo coupler in order to provide the required current drive to the gate circuit with the minimum necessary components.
 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lapiere (US 2018/0294120) in view of Pfingsten (US 2011/0205682).
 	With respect to claim 5, Lapiere discloses the coil control device of claim 4 as set forth above, and does not detail the type of diode in the freewheeling unit. It was well known to use a Schottky diode as a freewheeling diode because of the Schottky’s low forward voltage drop.
 	Pfingsten discloses a coil control device wherein the flywheel unit is a Schottky diode (Fig. 2 122). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the flywheel unit is a Schottky in order to take advantage of the low forward voltage of a Schottky diode.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839